Exhibit 10.18
 
Xhibit Interactive, LLC


Employment Agreement
Mirco Pasqualini


This Employment Agreement (this “Agreement”) is made to be effective as of
January 1, 2013 (the “Effective Date”) by and between Xhibit Interactive, LLC, a
Nevada limited liability company (“Employer”), and Mirco Pasqualini
(“Employee”).


Preliminary Statements:
 
A.           Employer desires to employ Employee on the terms and conditions
described herein.
 
B.           Employee desires to accept such employment on the terms and
conditions described herein.
 
In consideration of the mutual promises, terms, provisions and conditions
contained in this Agreement, the parties agree as follows:
 
Agreement:
 
1.  
Definitions.  For the purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.

 
“Agreement” means this Employment Agreement, as amended, modified or restated
from time to time.
 
“Base Salary” is defined in Section 3.1.
 
“Basic Compensation” means Base Salary and Benefits.
 
“Benefits” is defined in Section 3.3.
 
“Board of Directors” means the Board of Directors of the Employer, or if the
Employer does not have a board of directors, the body, entity or other Person
that holds similar oversight and management authority for Employer.
 
“Bonus” is defined in Section 3.2.
 
“Business” is defined as the business of serving as a holding company for
subsidiaries which sell online advertising and digital sales of goods and
services and are developing online gaming and social media concepts.
 
“Cause” means, in each case as reasonably determined by Employer’s Board of
Directors, (a) any intentional or willful wrongdoing or gross negligence by
Employee that results in, or could reasonably be expected to result in, material
harm, injury or damage to Employer or its Related Persons; (b) Employee’s
willful neglect or disregard of Employee’s duties; (c) a material violation of
Employer’s policies and procedures (including, but not limited to, engaging in
sexual harassment or discrimination); (d) a breach by Employee of any of
Sections 5 or 6; (e) the misappropriation (or attempted misappropriation) of any
of Employer or Employer’s Related Person’s funds or property or funds or
property belonging to the Employer’s customers or clients; (f) the admitted
commission of or the conviction of or the entering of a guilty plea or plea of
no contest with respect to, any misdemeanor involving dishonesty or moral
turpitude by Employee; or (g) the admitted commission of or the conviction of or
the entering of a guilty plea or plea of no contest with respect to, any felony
by Employee.  In the event of (b) or (c), Employee will have a one-time
opportunity to cure, if curable, within fifteen (15) days from receipt of notice
from Employer, with one exception: no opportunity to cure will be provided to
Employee for violations of Employer’s anti-discrimination or anti-harassment
policies.  In addition, any subsequent occurrences of Employee committing acts
described in (b) or (c) above will not be subject to cure.

 
-1-

--------------------------------------------------------------------------------

 

“Effective Date” is defined in the preamble.
 
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization or governmental body or any
other similar entity.
 
“Related Persons” means Employer and all of its direct or indirect subsidiaries
and affiliates.
 
“Term” means the period of Employee’s employment under this Agreement, which
begins on the Effective Date and ends on the effective date of Employee’s
termination of employment for whatever reason under this Agreement.
 
2.  
Employment Terms and Duties.



2.1 Employment.  Employer hereby employs Employee for the position set forth in
Exhibit A, and Employee hereby accepts employment by Employer, upon the terms
and conditions set forth in this Agreement.


2.2 Term. During the Term, Employee will be employed at-will and not for any
specified period and may be terminated at any time, with or without Cause or
advance notice, by either Employee or Employer.  No representative of Employer,
other than a duly authorized representative of the Board of Directors, has the
authority to alter the at-will employment relationship.  Any change to the
at-will employment relationship must be by specific, written agreement signed by
Employee and the Board of Directors duly authorized representative.  Nothing in
this Agreement is intended to or should be construed to contradict, modify or
alter this at-will relationship.


2.3 Duties.  Employee will have the title and perform the duties set forth in
Exhibit A together with such duties as are directed in writing by the Board of
Directors of Employer or Employer’s CEO.  In performing these duties, the
Employee shall (i) faithfully and loyally serve the Company; (ii) comply in all
respects with the lawful and reasonable directions and instructions of the CEO
and/or the Board of Directors; and (iii) use his best efforts to promote and
serve the interests of the Company. Employee will devote all of Employee’s time,
attention, skill and energy to the business of Employer during business hours
and during such other hours as may be reasonably necessary to fulfill Employee’s
duties and responsibilities, with the exception of absences on account of
illness or vacation in accordance with Employer’s policies in effect from time
to time.


3.  
Compensation and Benefits.



3.1 Salary.  During the Term, Employee will be paid the annual gross base salary
set forth in Exhibit A (“Base Salary”), less required deductions for state and
federal withholding tax, social security and all other employment taxes and
payroll deductions, which will be payable in equal periodic installments in
accordance with Employer’s customary payroll practices in effect from time to
time, but no less frequently than monthly.


3.2 Annual Bonus Opportunity. Employer shall provide the Employee with an annual
bonus opportunity, as determined by the Board of Directors from time to time
(the “Bonus”).


3.3 Benefits.  Employee will, during the Term, be eligible to participate in
life insurance, hospitalization, major medical, management incentive plans and
other fringe benefits generally available to employees of Employer that may be
in effect from time to time, subject to the terms and conditions of Employer’s
benefit plan documents, in addition to any other benefits set forth in Exhibit A
(collectively, the “Benefits”). Employer reserves the right to change or
eliminate the Benefits on a prospective basis, at any time, effective upon
notice to Employee.


 
-2-

--------------------------------------------------------------------------------

 

4.  
Termination.



4.1 Termination.  Effective upon the termination of Employee’s employment under
this Agreement (“Termination Date”), Employer will be obligated to pay Employee
(or, in the event of Employee’s death, Employee’s designated beneficiary as
defined below) only such compensation as is provided in this Section 4.  For
purposes of this Section 4, Employee’s designated beneficiary will be such
individual beneficiary or trust, located at such address as Employee may
designate by notice to Employer from time to time or, if Employee fails to give
notice to Employer of such a beneficiary, Employee’s estate.  Notwithstanding
the preceding sentence, Employer will have no duty, in any circumstances, to
attempt to open an estate on behalf of Employee, to determine whether any
beneficiary designated by Employee is alive or to ascertain the address of any
such beneficiary, to determine the existence of any trust, to determine whether
any Person purporting to act as Employee’s personal representative (or the
trustee of a trust established by Employee) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.  Upon payment of the amounts set forth in this
Section 4, Employer’s obligations under this Agreement to make any further
payments of any kind or provide any benefits of any kind to Employee shall
thereupon cease and terminate.


4.2 Termination Pay.  If Employee’s employment is terminated, Employee will
receive only Employee’s Base Salary then in effect, prorated to the date of
termination, and any accrued Benefits (the “Termination Pay”).  In addition,
Employee will be entitled to any COBRA coverage to which Employee may be legally
entitled (but at Employee’s sole expense).


4.3 Requirements for Receiving Termination Pay.  Employee will only receive the
Termination Pay if the Employee:  (i) complies with all surviving provisions of
this Agreement; (ii) executes a full general release in substantially the same
form attached as Exhibit B (which may be subject to further modifications in the
future in accordance with applicable law), releasing all claims, known or
unknown, that Employee may have against Employer arising out of or any way
related to Employee’s employment or termination of employment with Employer, and
such release has become effective in accordance with its terms prior to the 30th
day following the Termination Date (unless a longer consideration period is
otherwise required by law), and (iii) agrees not to make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of Employer (“Payment
Conditions”).  If the Payment Conditions are satisfied, payment of the
Termination Pay shall take place on or before the 30th day following the
Termination Date. All other Employer obligations to Employee will be
automatically terminated and completely extinguished.


4.4 Benefits.  Subject to Section 4, Employee’s accrual of, or participation in
plans providing for, Benefits will cease on the Termination Date.


5. Confidentiality and Proprietary Rights Agreement.  Employee agrees to execute
and comply with the terms and conditions of the NB Manufacturing, Inc. At-Will
Employment, Confidential Information, Non-Competition and Invention Assignment
Agreement (the "Confidentiality Agreement"), a copy of which is attached as
Exhibit C and is incorporated by this reference.


6. Representation.  All parties to this Agreement acknowledge that the law firm
of Keller Rohrback, PLC is representing Employer in connection with this
Agreement.  Employee acknowledges that Employee has been advised to seek
separate legal counsel regarding this Agreement and any related documents and to
consult with a tax advisor regarding federal and state tax consequences of
entering into this Agreement.
 
7. General Provisions.
 
7.1 Covenants of the Confidentiality Agreement are Essential Covenants.  The
covenants by Employee in the Confidentiality Agreement are essential elements of
this Agreement, and without Employee’s agreement to comply with such covenants,
Employer or Employer’s Related Person would not have entered into this Agreement
or employed Employee and would not have disclosed to Employee any of the
Confidential Information, as defined therein.  Employee has independently
consulted with his own counsel and has been advised in all respects concerning
the reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by Employer or Employer’s Related
Persons.  Employee’s covenants in the Confidentiality Agreement are essential
covenants and the assertion of any claim by Employee against Employer or
Employer’s Related Person under this Agreement or otherwise, will not excuse
Employee’s breach of any covenant in the Confidentiality Agreement.  If
Employee’s employment hereunder expires or is terminated for any reason, this
Agreement and the Confidentiality Agreement will continue in full force and
effect as is necessary or appropriate to enforce the covenants and agreements of
Employee in the Confidentiality Agreement.


 
-3-

--------------------------------------------------------------------------------

 

7.2  
Representations and Warranties by Employee.



(a) Employee represents and warrants to Employer that the execution and delivery
by Employee of this Agreement does not, and the performance by Employee of
Employee’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (i) violate any judgment, writ, injunction or
order of any court, arbitrator or governmental agency applicable to Employee; or
(ii) conflict with, result in the breach of any provisions of or the termination
of, or constitute a default under, any agreement to which Employee is a party or
by which Employee is or may be bound.


(b) Employee represents and warrants to Employer that Employee is not subject to
a non-compete, non-solicit or similar obligation with a former employer or other
Person that will affect the performance of Employee’s duties with Employer.


7.3 Obligations Contingent on Performance.  It is specifically understood that
in the event Employee breaches the covenants in the Confidentiality Agreement,
Employee will return any payments made to or for the benefit of Employee
following the Termination Date and Employer will be under no further obligation
to make further payments, if any, to Employee following the Termination Date.


7.4 Waiver.  The rights and remedies of the parties to this Agreement are
cumulative and not alternative.  Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power or privilege and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.  To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be satisfied by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.


7.5 Binding Effect; Assignment; Delegation of Duties Prohibited.  This Agreement
will inure to the benefit of, and will be binding upon, the parties hereto and
their respective successors, assigns, heirs and legal representatives, including
any entity with which Employer or a Related Person may merge or consolidate or
to which all or substantially all of its assets may be transferred.  This
Agreement is expressly assignable by Employer without the consent of Employee in
connection with any such transaction and may be assigned in the future by
Employer to a Related Person.  The duties and covenants of Employee under this
Agreement, being personal, may not be assigned or delegated.


7.6 Notices.  All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt); (b) sent by
facsimile (with written confirmation of transmission), provided that a copy is
mailed by registered mail, postage prepaid, return receipt requested; or
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate from time to time by notice to the other
parties):


If to Employer:                      Xhibit Interactive, LLC
80 E. Rio Salado Parkway, Suite 115
Tempe, AZ 85281Attn: Michael J. Schifsky, CFO
 
With copies to:                     Keller Rohrback, PLC
3101 N. Central Avenue, Suite 1400
Phoenix, AZ 85012
Attn: Stephen R. Boatwright
Facsimile: (602) 248-2822


 
-4-

--------------------------------------------------------------------------------

 

If to Employee:                     At that address set forth on the signature
page hereto, or such other address
Employee has subsequently provided in writing to Employer at the above address.


7.7 Entire Agreement; Amendments.  This Agreement and the exhibits attached
hereto contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, between the parties hereto with respect to the subject matter
hereof.  The parties specifically acknowledge and agree that upon execution of
this Agreement, the Employment Agreement dated as of October 1, 2011 between
Employee and Xhibit, LLC, shall be automatically terminated and neither party
thereto shall have any further rights or obligations thereunder.  This Agreement
may not be amended orally, but only by an agreement in writing signed by the
parties hereto.


7.8 Governing Law.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of Arizona, without regard to conflicts
of laws principles.


7.9 Attorneys’ Fees.  In the event of any dispute relating to this Agreement,
the successful party in any litigation or arbitration shall be entitled to
recover its reasonable attorney’s fees or other costs incurred from the other
party hereto.


7.10 Section Headings, Construction.  The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise
specified.  All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.  Unless otherwise expressly
provided, the word “including” (or “included” or “includes”) will be deemed to
be followed by the phrase “without limitation.”


7.11 Severability.  If a court of law holds any provision of this Agreement to
be illegal, invalid or unenforceable, (a) that provision will be deemed amended
to provide Employer the maximum protection permitted by applicable law and
(b) the legality, validity and enforceability of the remaining provisions of
this Agreement will not be affected.


7.12 Counterparts.  This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf.)) for the convenience
of the parties hereto, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.


7.13 Mutual Negotiation.  The parties have jointly participated in the
negotiation, drafting and/or discussion of this Agreement.  In the event of an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumptions or burdens
of proof shall arise favoring any party by virtue of the authorship of any of
the provisions of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement effective as of the Effective Date.


EMPLOYER:


Xhibit Interactive, LLC


By:                                                           
Name:                                                           
Title:                                                           
 
EMPLOYEE:
 
Mirco Pasqualini


Address:  ______________________________


                  ______________________________
 
Telephone Number:

 
-5-

--------------------------------------------------------------------------------

 

Exhibit A
to
Employment Agreement




1.  
Employee:                      Mirco Pasqualini



2.  
Title:                      Chief Creative Officer



3.  
Duties:                      

Responsible for overseeing the Company’s creative services and lead all aspects
of creative direction and forward creative vision for product design,
development and implementation.
 
 
4.  
Base Salary: $14,000 USD per month.



5.  
Stock Incentive Plan:

Employee will be eligible to participate in the Employers 2012 Stock Incentive
Plan.


6.  
Expense Reimbursement:

Employer will reimburse Employee for all reasonable business expenses incurred
by Employee on behalf of Employer in the ordinary course of business while
carrying out his duties.


7.  
Medical & Retirement Benefits:

As described in Section 3.2 of this Agreement


8.  
Bonus:

Employee will be eligible to participate in Employers discretionary bonus
program as administered by the Board of Directors.

 
-6-

--------------------------------------------------------------------------------

 

Exhibit B
to
Employment Agreement


Release



You further specifically agree by your signature on this Agreement that you
fully release the Employer and its Affiliates from any claims arising from your
employment with the Employer or otherwise (except for claims that arise under
this Agreement) and that your release shall be construed as broadly as possible
and shall include without limitation any (1) contractual or other claims of
employment or payment you may have, if any; (2) claims, if any, arising out of
or in connection with the initiation, termination, or existence of your
employment relationship with the Employer or any services performed on behalf of
the Employer or its Related Persons; (3) claims, if any, regarding accrued
leave, vacations, bonuses, commissions, profit participation, or any other form
of benefits attributable to your employment with the Employer; and (4) claims,
if any, arising under the Civil Rights Acts of 1964 and 1991, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the National Labor Relations Act, as amended, Sections 1981
through 1988 of Title 42 of the United States Code, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Immigration Reform and
Control Act, as amended, the Occupational Safety and Health Act, as amended, the
Family and Medical Leave Act of 1993, any state workers' compensation laws, any
state wage and hour laws, any other federal or state statute or regulation, and
any allegation for costs, fees or other expenses including attorneys' fees
incurred. You represent that you have not assigned to any other person any of
the foregoing claims and that you have the full right to grant this release.
Notwithstanding the foregoing, this general release is not intended to bar any
claims that, by statute, may not be waived, such as claims for any challenge to
the validity of your release of claims under the Age Discrimination in
Employment Act of 1967, as amended, as set forth in this Agreement.
 
 
-7-

--------------------------------------------------------------------------------

 

Exhibit C
to
Employment Agreement

